Citation Nr: 1532097	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to an extraschedular rating for irritable bowel syndrome (IBS).

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1975 to March 1979 and from December 1990 to June 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The August 2010 rating decision granted service connection for IBS, and assigned a 10 percent rating effective June 6, 2003, and a 30 percent rating effective December 12, 2007.  The June 2014 rating decision granted service connection for adjustment disorder with mixed anxiety and depressed mood and assigned a 50 percent rating effective March 4, 2014.  A January 2015 rating decision denied entitlement to a TDIU.  The Veteran filed an April 2015 notice of disagreement, and while a subsequent statement of the case has not been issued for such (although a prior September 2014 supplemental statement of the case did address such), the issue is before the Board as part and parcel of the increased rating claims herein on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This case was previously before the Board in May 2015, when entitlement to a 30 percent schedular rating for IBS was granted from June 6, 2003 to December 11, 2007, entitlement to a schedular rating in excess of 30 percent for IBS, to include from December 12, 2007, was denied, and the issues of entitlement to an extraschedular rating for IBS, entitlement to an initial disability rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood, and entitlement to a TDIU, were remanded for additional development.  As discussed below, the Board finds that there has not been substantial compliance with the May 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted above, the Board finds that the development requested by the Board's May 2015 remand directives was not fully completed to the extent possible.  Generally, a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand to the extent possible.  Id.  Thus, in the present case additional development must be conducted. 

The May 2015 Board remand found an examination was warranted in order to obtain an opinion as to whether the Veteran's service-connected disabilities in combination rendered her unable to secure or follow substantially gainful employment, and for referral of the TDIU issue to the Director, Compensation and Pension Service, if warranted under 38 C.F.R. § 4.16(b).  The May 2015 Board remand also directed that any pertinent outstanding VA and private medical records of treatment of the Veteran for her service-connected IBS and adjustment disorder with mixed anxiety and depressed mood be obtained, and for consideration of entitlement to a TDIU, to include on an extraschedular basis if warranted.  Finally, the May 2015 Board remand directed readjudication of the claims should be accomplished before the case was returned to the Board.  

The May 2015 Board remand also noted that the extraschedular aspect of the Veteran's claim for a higher rating for IBS must also be remanded in light of the development (examination) requested below as to the issue of entitlement to a TDIU.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on her employability as it pertains to extraschedular consideration).

The May 2015 Board remand further found that the evidence developed with respect to occupational functioning may impact the Veteran's claim for an initial disability rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood, because the impact on occupational functioning is an explicit criteria in the evaluation of psychiatric disability and deferred adjudication pending development of evidence on remand.  See 38 C.F.R. § 4.130 (2014).

However, none of the specified development directed by the Board in May 2015, as described above, has been accomplished.  The record does not reflect that additional medical records have been attempted to be obtained nor was the Veteran provided with an examination for her TDIU claim.  A statement of the case for entitlement to a TDIU has not been issued nor have the claims been readjudicated.  Thus, a remanded is warranted to accomplish the Board's May 2015 remand directives.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associated with the claims file any pertinent outstanding VA and private medical records of treatment of the Veteran for her service-connected (1) irritable bowel syndrome and (2) adjustment disorder with mixed anxiety and depressed mood.  The Veteran and her representative must be notified of any inability to obtain any identified and/or requested documents.

2.  Schedule the Veteran for appropriate examination or examinations in connection with the TDIU claim in light of the service-connected disabilities-consisting of (1) irritable bowel syndrome and (2) adjustment disorder with mixed anxiety and depressed mood. 

The examiner must review the claims file, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner must provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities. 

The examiner must clarify whether any fecal leakage or requirement to use adult diapers found is part of the Veteran's service-connected irritable bowel syndrome; and if so, comment on the impact of such symptoms on the Veteran's employability.

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, considered in combination, produce functional impairment so as to render her unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.

A complete rationale for the opinions provided must be set forth to include citation to pertinent evidence of record or medical authority.

3.  The Veteran must be notified that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Finally, and after undertaking any other development deemed necessary, readjudicate the issues on appeal.  Only if the RO finds that the Veteran is unemployable due to service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), should the case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b) for the period from June 6, 2003 to March 4, 2014.  

5.  If any benefit sought on appeal is not granted, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




